Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 02/09/2017.
This action is in response to amendments and/or remarks filed on 06/17/2021. In the current amendments, claims 1, 12 and 20 have been amended. Claims 1-20 are pending and have been examined.
In view of Applicant’s amendments and/or remarks, the objections to claims 1, 12 and 20 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 1-20 made in the previous Office Action have been withdrawn.

Claim Objections
Claims 1, 12 and 20 are objected to because of the following informalities: In the last limitation, “replace the first candidate rule with the third candidate rule” may need to be replaced with “replace the second candidate rule with the third candidate rule” if necessary, since it appears that “the confidence score” is assigned to “the second candidate rule” in the “replacing …” step. Appropriate correction or explanation is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 20 recite the limitation "degrees of success" in the “promoting …” and “six program …” limitations, respectively. However, its meaning is not definite since it doesn’t specify what kind of success it is. Paragraph 39 of the present specification says “An embodiment can provide the operator with results of candidate rules it has tried, along with information about the degrees of success with respect to those candidate rules.” However, it is still not clear as to what kind of success it is about.
Claims 1, 12 and 20 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-11 and 13-19 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 12 and 20. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”).

Regarding claim 1, 
Krauss teaches
A method to determine relationships between entities, said method comprising: 

receiving a first data set by one or more first interfaces, the first data set including observations of a first entity and observations of a second entity ([fig 2, #22] “I/O Interface(s)”; [fig 3, #302] “Receive 1st and 2nd STB keys”); 

applying a first candidate rule selected based on a class of at least one of the first entity and the second entity to the first data set by an entity analytics engine to generate a first candidate relationship between the first entity and the second entity ([fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300).”; [pars 24-25] “One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used aboard oceangoing vessels and by Vessel Traffic Services (VTS). AIS data is typically used for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and satellites. … An entity is typically associated with a particular type of record in a database table, such as a customer master record or a transaction record, and can reflect a physical object that may move through space overtime and that may be represented by such a record.”; “STB keys for the first and second events are compared at their highest resolution level” reads on “applying the first candidate rule to the first data set”. In addition, “An entity … can reflect a physical object that may move through space overtime” and “vessels” read on “selected based on a class of at least one of the first entity and the second entity” since “a physical object that may move through space overtime” is an entity class unlike static entities.);

determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the … data set ([fig 2, #16]; [fig 3, #304, #310]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “the events are in the same quantum of space” reads on “criterion”.); and 

replacing the first candidate rule with a second candidate rule by the entity analytics engine when the first candidate relationship does not match the relationship represented in the … data set ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; “match between the first and second STB keys” reads on “the relationship represented in the … data set”.),
wherein the first candidate rule is autonomously modified using a [system] via repeating applications of one or more different rule sets to determine the second candidate rule ([figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of one or more different rule sets”.), 
wherein the repeating applications of one or more different rule sets are iterated by the processor until the entity analytics engine generates a second candidate relationship and determines that the second candidate relationship matches the relationship represented in the … data set ([figs 2-3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of one or more different rule sets”.).
wherein a confidence score is determined and assigned to the second candidate rule according to a determinative subset of the machine learning system ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; “configurable percentage” and “match score” read on “confidence score”. In addition, “checks if the reduced-density STB keys match (step 310)” reads on “confidence score is determined and assigned to the second candidate rule” since the match score is calculated with the second candidate rule of the lower resolution and the score is associated with the second candidate rule of the lower resolution. Furthermore, figs 3-4 read on “determinative subset”.); and 

prompting … to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … a 90% matching score can be described as a “close,” a 80% matching score can be described as a “likely,” a 60% matching score can be described as a “plausible,” a 20% matching score can be described as “unlikely,” etc.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). That is, an extended datetime interval is selected out to some user-configurable number (e.g., the datetime interval may be increased from 5 seconds to 25 seconds, for example by extending the start of that interval to a time ten seconds earlier, and by extending the end of that interval to a time ten seconds later). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; “60% matching score” or “20% matching score” may read on “preconfigured threshold”.), 
wherein … information about degrees of success with respect to each of the one or more different rule sets … are transmitted to the user ([figs 3-4]; [pars 24-27] “The relationship scores for the entities can be provided in an outbound message to one or more data destination(s) (106), which can be defined by a user. Examples of data destinations include the shared RDBMS (104), a motion processing program or system, an entity analytics product such as the Sensemaking product, a user-readable spreadsheet for display, etc.”; see also [pars 36-51]; “relationship scores for the entities” read on “information about degrees of success with respect to each of the one or more different rule sets”.).

However, Krauss does not teach 
receiving a second data set by one or more second interfaces, the second data set indicating a criterion applicable to the first entity and the second entity;
a second data set; 
where the first candidate rule is autonomously modified using a machine learning system trained …,
where the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets; 
prompting a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user.
 (Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Krauss2014 teaches
receiving a second data set by one or more second interfaces, the second data set indicating a criterion applicable to the first entity and the second entity ([fig 2, #22]; [fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; A pair of corresponding positions of two entities within the same STBs reads on “criterion”.);

second data set ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; A pair of corresponding positions of two entities within the same STBs reads on the second data set.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss with the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

However, Krauss and Krauss2014 do not teach 
where the first candidate rule is autonomously modified using a machine learning system trained …,
where the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets; 
prompting a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user.

Sun teaches 
machine learning system trained … ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; see also [sec 4.1] “training set” and [sec 4.3] “training phase”; Note that “Val.” of tables 2-3 means validation results as explained in sec V of Sun et al. (ERGP: A Combined Entity Resolution Approach with Genetic Programming) and Krauss teaches “autonomously”.).

wherein the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets ([tables 2-3] “Train” and “Val.”; [Algorithms 1-2] “
    PNG
    media_image1.png
    2
    563
    media_image1.png
    Greyscale
”; [secs 3-4] “The Cora dataset is a real bibliographic dataset. It includes 1 295 citation records corresponding to 122 computer science papers. … The Restaurant dataset is another real dataset. It contains 846 restaurant records. … We set 600 pairs as the training set of Cora. And we set 400 pairs as the training set of Restaurant”; Lines 7-12 of Algorithm 1 and tables 2-3 read on “the repeating applications of one or more different rule sets are saved” because the labeled pairs are saved into Tl and the latest population is saved into Pi in the current iteration and then Tl and Pi are updated/used again in the next iteration and because the validation results at each iteration are saved. In addition, “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “a count of attempted applications of each of the one or more different rule sets”.);

prompting a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user ([tables 1-3; [Algorithms 1-2] “
    PNG
    media_image1.png
    2
    563
    media_image1.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “the count of attempted applications of each of the one or more different rule sets … are transmitted to the user” since the user labels in each iteration. In addition, “Each time, the user just labels a small number of the most informative pairs selected via active learning” read on “recommended candidate rules are transmitted to the user” since active learning recommends candidate rules (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) to the user and, based on the user’s selection, the evolution algorithm evolves differently. Furthermore, “Each time, the user just labels a small number of the most informative pairs selected via active learning” also reads on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss and Krauss2014 teach “prompting ... to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein … information about degrees of success with respect to each of the one or more different rule sets … are transmitted to the user”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss and Krauss2014 with the saving of the repeating application of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 3, 
Krauss, Krauss2014 and Sun teach claim 1. 
However, Krauss does not teach
the second data set includes data indicative of a specific relationship, and the criterion is a determination of the specific relationship.

Krauss2014 further teaches
the second data set includes data indicative of a specific relationship, and the criterion is a determination of the specific relationship ([par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; “two entities (i.e., Ship A and Ship B) traverse the same STBs” reads on “specific relationship”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

Regarding claim 4, 
Krauss, Krauss2014 and Sun teach claim 1. 
However, Krauss does not teach
the second data set includes an acceptable range of quantities of relationships of a first type, and the criterion defines the acceptable range.


the second data set includes an acceptable range of quantities of relationships of a first type, and the criterion defines the acceptable range ([par 90] “FIG. 6 schematically shows a grid of STBs and how a path can be detected when multiple entities (again Ship A and Ship B) traverse within PATH_WIDTH_METERS of each other, in the same sequence. Here the path width corresponds to roughly two STB widths.”; “multiple entities” and “within PATH_WIDTH_METERS of each other” read on “an acceptable range of quantities of relationships”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the acceptable range of quantities of relationships of Krauss2014. Doing so would lead to determining the relative relationships among multiple entities each other based on the observations of them (Krauss2014, pars 89-90).

Regarding claim 5, 
Krauss, Krauss2014 and Sun teach claim 1. 
However, Krauss does not teach
the relationship between the first entity and the second entity is a relationship other than an identity relationship.

Krauss2014 further teaches
the relationship between the first entity and the second entity is a relationship other than an identity relationship ([par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the relationship other than an identity relationship of Krauss2014. Doing so would lead to determining the relative (e.g., positional) relationships among multiple entities each other based on the observations of them (Krauss2014, pars 89-90).

Regarding claim 6, 
Krauss, Krauss2014 and Sun teach claim 1. 
However, Krauss does not teach
the relationship between the first entity and the second entity is no relationship.

Krauss2014 further teaches
the relationship between the first entity and the second entity is no relationship ([par 42] “An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with no relationship of Krauss2014. Doing so would lead to determining if an entity is an outlier based on the relative (e.g., positional) relationships among multiple entities each other using the observations of them (Krauss2014, par 42, pars 89-90).

Regarding claim 7, 
Krauss, Krauss2014 and Sun teach claim 1. 

generating the second candidate rule by modifying the first candidate rule ([fig 3]; [pars 36-44] “Each observed event is associated with a single STB key reflecting a highest reasonable STB density, which may be defined based on the precision of the observation. … Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; “their highest resolution level” reads on “a first candidate rule”.).

Regarding claim 8, 
Krauss, Krauss2014 and Sun teach claim 7. 
Krauss further teaches
the second candidate rule is generated via a heuristic ([pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1).”; “a user-configurable number” reads on “heuristic”.). 

Regarding claim 9, 
Krauss, Krauss2014 and Sun teach claim 7. 
However, Krauss and Krauss2014 do not teach


Sun further teaches
the second candidate rule is generated via a machine learning system trained via a regimen comprising repeating by the entity analytics engine applications of rule sets to the first data set ([sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; “r1 and r2” reads on “first data set”. In addition, “effective mapping function” reads on “second candidate rule”.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the machine learning system of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 10, 
Krauss, Krauss2014 and Sun teach claim 1. 
Krauss further teaches
[pars 36-44] “As the skilled reader realizes, the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; “the number of comparisons” reads on “a number of attempts”.). 

Regarding claim 11, 
Krauss, Krauss2014 and Sun teach claim 1. 
However, Krauss and Krauss2014 do not teach
said replacing of the first candidate rule with the second candidate rule comprises modifying user-specified parameters of the first candidate rule.

Sun further teaches
said replacing of the first candidate rule with the second candidate rule comprises modifying user-specified parameters of the first candidate rule ([sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9).”; [Algorithms 1-2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the user-specified parameter modification of Sun. Doing so would enable the user to select the n most informative pairs via active learning and label the n selected pairs so that the evolution algorithm can be executed for certain generations and get the current population (Sun, sec 3).

Regarding claim 12, 
Krauss teaches
a method to determine relationships between entities, said method comprising: 

receiving a first data set by an interface, the first data including observations of a first entity and observations of a second entity ([fig 2, #22] “I/O Interface(s)”; [fig 3, #302] “Receive 1st and 2nd STB keys”); 

selecting a first candidate rule from a list relevant to the observations arranged by rule trustworthiness of the first entity and the observations of the second entity ([figs 3-4] “match score”; [pars 36-51] “Each observed event is associated with a single STB key reflecting a highest reasonable STB density, which may be defined based on the precision of the observation. … Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304).”; “their highest resolution level” reads on “a first candidate rule”. In addition, “resolution levels”, “density levels” and fig 3 read on “a list relevant to the observations arranged by rule trustworthiness of the first entity and the observations of the second entity” since the list is arranged from the highest resolution level to the lowest resolution level in order to get the match score from the highest score (i.e. 100%) to the lowest score as shown in fig 3.);

applying the first candidate rule to the first data set by an entity analytics engine to generate a first candidate relationship between the first entity and the second entity ([fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “STB keys for the first and second events are compared at their highest resolution level” reads on “applying the first candidate rule to the first data set”.); 

determining by a processor whether according to a criterion the first candidate relationship matches the relationship represented in the ... data set, the criterion including a determination of the specific relationship between the first entity and the second entity ([fig 2, #16]; [fig 3, #304, #310]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “the events are in the same quantum of space” reads on “criterion”.); 

generating a second candidate rule by modifying the first candidate rule ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”),
wherein the first candidate rule is autonomously modified using a [system] via repeating applications of one or more different rule sets to determine the second candidate rule ([figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of one or more different rule sets”.), 
wherein the repeating applications of one or more different rule sets are iterated by the processor until the entity analytics engine generates a second candidate relationship and determines that the second candidate relationship matches the relationship represented in the … data set ([figs 2-3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of one or more different rule sets”.); 
wherein a confidence score is determined and assigned to the second candidate rule according to a determinative subset of the machine learning system ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; “configurable percentage” and “match score” read on “confidence score”. In addition, “checks if the reduced-density STB keys match (step 310)” reads on “confidence score is determined and assigned to the second candidate rule” since the match score is calculated with the second candidate rule of the lower resolution and the score is associated with the second candidate rule of the lower resolution. Furthermore, figs 3-4 read on “determinative subset”.); 

prompting … to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … a 90% matching score can be described as a “close,” a 80% matching score can be described as a “likely,” a 60% matching score can be described as a “plausible,” a 20% matching score can be described as “unlikely,” etc.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). That is, an extended datetime interval is selected out to some user-configurable number (e.g., the datetime interval may be increased from 5 seconds to 25 seconds, for example by extending the start of that interval to a time ten seconds earlier, and by extending the end of that interval to a time ten seconds later). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; “60% matching score” or “20% matching score” may read on “preconfigured threshold”.), 
wherein … information about degrees of success with respect to each of the one or more different rule sets … are transmitted to the user ([figs 3-4]; [pars 24-27] “The relationship scores for the entities can be provided in an outbound message to one or more data destination(s) (106), which can be defined by a user. Examples of data destinations include the shared RDBMS (104), a motion processing program or system, an entity analytics product such as the Sensemaking product, a user-readable spreadsheet for display, etc.”; see also [pars 36-51]; “relationship scores for the entities” read on “information about degrees of success with respect to each of the one or more different rule sets”.).

replacing the first candidate rule with the second candidate rule by the entity analytics engine when the first candidate relationship does not match the relationship represented in the ... data set ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”). 

However, Krauss does not teach 
receiving a second data set by the interface, the second data set including data indicative of a specific relationship between the first entity and the second entity;
a second data set; 
where the first candidate rule is autonomously modified using a machine learning system trained …,
where the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets;
prompting a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user.

Krauss2014 teaches
receiving a second data set by the interface, the second data set including data indicative of a specific relationship between the first entity and the second entity ([par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; “two entities (i.e., Ship A and Ship B) traverse the same STBs” reads on “specific relationship”. Note that Krauss teaches “interface”.);

second data set ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; A pair of corresponding positions of two entities within the same STBs reads on the second data set.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss with the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

However, Krauss and Krauss2014 do not teach 
where the first candidate rule is autonomously modified using a machine learning system trained …,
where the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets;
prompting a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user.

Sun teaches 
machine learning system trained … ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; see also [sec 4.1] “training set” and [sec 4.3] “training phase”; Note that “Val.” of tables 2-3 means validation results as explained in sec V of Sun et al. (ERGP: A Combined Entity Resolution Approach with Genetic Programming) and Krauss teaches “autonomously”.).

wherein the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets ([tables 2-3] “Train” and “Val.”; [Algorithms 1-2] “
    PNG
    media_image1.png
    2
    563
    media_image1.png
    Greyscale
”; [pars 3-4] “The Cora dataset is a real bibliographic dataset. It includes 1 295 citation records corresponding to 122 computer science papers. … The Restaurant dataset is another real dataset. It contains 846 restaurant records. … We set 600 pairs as the training set of Cora. And we set 400 pairs as the training set of Restaurant”; Lines 7-12 of Algorithm 1 and tables 2-3 read on “the repeating applications of one or more different rule sets are saved” because the labeled pairs are saved into Tl and the latest population is saved into Pi in the current iteration and then Tl and Pi are updated/used again in the next iteration and because the validation results at each iteration are saved. In addition, “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “a count of attempted applications of each of the one or more different rule sets”.);

prompting a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user ([tables 1-3; [Algorithms 1-2] “
    PNG
    media_image1.png
    2
    563
    media_image1.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “the count of attempted applications of each of the one or more different rule sets … are transmitted to the user” since the user labels in each iteration. In addition, “Each time, the user just labels a small number of the most informative pairs selected via active learning” read on “recommended candidate rules are transmitted to the user” since active learning recommends candidate rules (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) to the user and, based on the user’s selection, the evolution algorithm evolves differently. Furthermore, “Each time, the user just labels a small number of the most informative pairs selected via active learning” also reads on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss and Krauss2014 teach “prompting ... to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein … information about degrees of success with respect to each of the one or more different rule sets … are transmitted to the user”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss and Krauss2014 with the saving of the repeating application of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 14, 
Krauss, Krauss2014 and Sun teach claim 12. 
Claim 14 is a method claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. 

Regarding claim 15, 
Krauss, Krauss2014 and Sun teach claim 12. 
Claim 15 is a method claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. 
 
Regarding claim 16, 
Krauss, Krauss2014 and Sun teach claim 12. 
Claim 16 is a method claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. 

Regarding claim 17, 
Krauss, Krauss2014 and Sun teach claim 12. 
Claim 17 is a method claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. 

Regarding claim 18, 

However, Krauss and Krauss2014 do not teach
the second candidate rule is generated via a machine learning system trained via repeating applications of rule sets to the first data set by the entity analytics engine.

Sun further teaches
the second candidate rule is generated via a machine learning system trained via repeating applications of rule sets to the first data set by the entity analytics engine ([sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; “r1 and r2” reads on “first data set”. In addition, “effective mapping function” reads on “second candidate rule”.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the machine learning system of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 19, 
Krauss, Krauss2014 and Sun teach claim 12. 


Regarding claim 20, 
Krauss teaches
a computer program product for determining relationships between entities, said computer program product comprising: 

a computer readable storage medium ([fig 2, #28] “memory”) having stored thereon: 

first program instructions executable by a device to cause the device to receive a first data set, the first data including observations of a first entity and observations of a second entity ([pars 21-23]; [fig 2, #22] “I/O Interface(s)”; [fig 3, #302] “Receive 1st and 2nd STB keys”); 

third program instructions executable by the device to cause the device to apply a first candidate rule selected based on a class of at least one of the first entity and the second entity to the first data set to generate a first candidate relationship between the first entity and the second entity ([fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300).”; [pars 24-25] “One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used aboard oceangoing vessels and by Vessel Traffic Services (VTS). AIS data is typically used for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and satellites. … An entity is typically associated with a particular type of record in a database table, such as a customer master record or a transaction record, and can reflect a physical object that may move through space overtime and that may be represented by such a record.”; “STB keys for the first and second events are compared at their highest resolution level” reads on “applying the first candidate rule to the first data set”. In addition, “An entity … can reflect a physical object that may move through space overtime” and “vessels” read on “selected based on a class of at least one of the first entity and the second entity” since “a physical object that may move through space overtime” is an entity class unlike static entities.);

fourth program instructions executable by the device to cause the device to determine whether according to a criterion the first candidate relationship matches the relationship represented in the … data set ([fig 2, #16]; [fig 3, #304, #310]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “the events are in the same quantum of space” reads on “criterion”.); and

fifth program instructions executable by the device to cause the device to replace the first candidate rule with a second candidate rule when the first candidate relationship does not match the relationship represented in the … data set ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; “match between the first and second STB keys” reads on “the relationship represented in the … data set”.),
[figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of one or more different rule sets”.), 
wherein the repeating applications of one or more different rule sets are iterated by the processor until the entity analytics engine generates a second candidate relationship and determines that the second candidate relationship matches the relationship represented in the … data set ([figs 2-3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of one or more different rule sets”.); 
wherein a confidence score is determined and assigned to the second candidate rule according to a determinative subset of the machine learning system ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; “configurable percentage” and “match score” read on “confidence score”. In addition, “checks if the reduced-density STB keys match (step 310)” reads on “confidence score is determined and assigned to the second candidate rule” since the match score is calculated with the second candidate rule of the lower resolution and the score is associated with the second candidate rule of the lower resolution. Furthermore, figs 3-4 read on “determinative subset”.); and 

[figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … a 90% matching score can be described as a “close,” a 80% matching score can be described as a “likely,” a 60% matching score can be described as a “plausible,” a 20% matching score can be described as “unlikely,” etc.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). That is, an extended datetime interval is selected out to some user-configurable number (e.g., the datetime interval may be increased from 5 seconds to 25 seconds, for example by extending the start of that interval to a time ten seconds earlier, and by extending the end of that interval to a time ten seconds later). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; “60% matching score” or “20% matching score” may read on “preconfigured threshold”.), 
wherein … information about degrees of success with respect to each of the one or more different rule sets … are transmitted to the user ([figs 3-4]; [pars 24-27] “The relationship scores for the entities can be provided in an outbound message to one or more data destination(s) (106), which can be defined by a user. Examples of data destinations include the shared RDBMS (104), a motion processing program or system, an entity analytics product such as the Sensemaking product, a user-readable spreadsheet for display, etc.”; see also [pars 36-51]; “relationship scores for the entities” read on “information about degrees of success with respect to each of the one or more different rule sets”.).

However, Krauss does not teach 
second program instructions executable by the device to cause the device to receive a second data set, the second data set including a relationship between the first entity and the second entity; 
a second data set;
where the first candidate rule is autonomously modified using a machine learning system trained …,
where the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets;
prompt a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user.

Krauss2014 teaches
second program instructions executable by the device to cause the device to receive a second data set, the second data set including a relationship between the first entity and the second entity ([fig 2, #22]; [fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; A pair of corresponding positions of two entities within the same STBs reads on “relationship”.);

second data set ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; A pair of corresponding positions of two entities within the same STBs reads on the second data set.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss with the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

However, Krauss and Krauss2014 do not teach 
where the first candidate rule is autonomously modified using a machine learning system trained …,
where the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets;
prompt a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user.

Sun teaches 
where the first candidate rule is autonomously modified using a machine learning system trained … ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; see also [sec 4.1] “training set” and [sec 4.3] “training phase”; Note that “Val.” of tables 2-3 means validation results as explained in sec V of Sun et al. (ERGP: A Combined Entity Resolution Approach with Genetic Programming) and Krauss teaches “autonomously”.).

wherein the repeating applications of one or more different rule sets are saved along with a count of attempted applications of each of the one or more different rule sets ([tables 2-3] “Train” and “Val.”; [Algorithms 1-2] “
    PNG
    media_image1.png
    2
    563
    media_image1.png
    Greyscale
”; [secs 3-4] “The Cora dataset is a real bibliographic dataset. It includes 1 295 citation records corresponding to 122 computer science papers. … The Restaurant dataset is another real dataset. It contains 846 restaurant records. … We set 600 pairs as the training set of Cora. And we set 400 pairs as the training set of Restaurant”; Lines 7-12 of Algorithm 1 and tables 2-3 read on “the repeating applications of one or more different rule sets are saved” because the labeled pairs are saved into Tl and the latest population is saved into Pi in the current iteration and then Tl and Pi are updated/used again in the next iteration and because the validation results at each iteration are saved. In addition, “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “a count of attempted applications of each of the one or more different rule sets”.);

prompt a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the user ([tables 1-3; [Algorithms 1-2] “
    PNG
    media_image1.png
    2
    563
    media_image1.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “the count of attempted applications of each of the one or more different rule sets … are transmitted to the user” since the user labels in each iteration. In addition, “Each time, the user just labels a small number of the most informative pairs selected via active learning” read on “recommended candidate rules are transmitted to the user” since active learning recommends candidate rules (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) to the user and, based on the user’s selection, the evolution algorithm evolves differently. Furthermore, “Each time, the user just labels a small number of the most informative pairs selected via active learning” also reads on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss and Krauss2014 teach “prompt ... to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein … information about degrees of success with respect to each of the one or more different rule sets … are transmitted to the user”.);

Sun, par 42, pars 89-90).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”), and further in view of Abuelsaad et al. (US 9,170,117 B1).

Regarding claim 2, 
Krauss, Krauss2014 and Sun teach claim 1. 
However, Krauss, Krauss2014 and Sun do not teach 
the relationship between the first entity and the second entity is an identity relationship. 

Abuelsaad teaches
the relationship between the first entity and the second entity is an identity relationship ([col 2, ln 30 – col 4, ln 13] “In one embodiment, navigation assistance UAV 114 is one of many navigation assistance UAVs that may constitute a fleet of navigation assistance UAVs in distributed data processing environment 100 (not shown).”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the identity relationship of Abuelsaad. Doing so would lead to Abuelsaad, col 3, ln 62 – col 4, ln 13).

Regarding claim 13, 
Krauss, Krauss2014 and Sun teach claim 12. 
Claim 13 is a method claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.


Response to Arguments
Applicant's arguments filed on 06/17/2021 have been fully considered but they are not persuasive.
Applicant asserts 
“On page 9 of the Office Action, the Examiner states Krauss, in figs 3-4 and 
paragraphs [0024]-[0027] allegedly discloses "wherein results of the iterated rule sets, the assigned confidence score..are transmitted to the user". Krauss in pertinent part provides: 
"The relationship scores for the entities can be provided in an outbound message to one or more data destination(s) (106), which can be defined by a user. Examples of data destinations include the shared RDBMS (104), a motion processing program or system, an entity analytics product such as the Sensemaking product, a user-readable spreadsheet for display, etc.". 
Krauss' transmitting "a relationship score" is not analogous to transmitting "the count of attempted applications of each of the one or more different rule set and recommended candidate rules" as provided in the amended independent claims. 

Neither Krauss2014, nor Abuelsaad cures the above deficiencies.
Therefore, for at least the above reasons, independent claims 1, 12, and 20 are 
patentable over Krauss, Krauss 2014, Sun, or Abuelsaad. Reconsideration and withdrawal of these rejections are, therefore, respectfully requested.” (Remarks, pg 10)

Examiner’s response:
The examiner respectively disagrees. 

The examiner understands the applicant’s assertion “The Examiner fails to explain how "i++" of Algorithm 1 and "iter" are transmitted to the user or how "i++" or "iter" is related to the attempted applications of each of the different rule sets”.

First of all, note that the amended independent claims recite “the count of attempted applications of each of the one or more different rule sets … are transmitted to the user” (with emphasis underlined). Sun still teaches that “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “count of attempted applications of each of the one or more l and the latest population is saved into Pi in the current iteration and then Tl and Pi are updated/used again in the next iteration for executing the evolution algorithm and for getting the current population.

In addition, “i++” of Algorithm 1 and “Iter.” of tables 2-3 along with “Each time, the user just labels a small number of the most informative pairs selected via active learning” read on “the count of attempted applications of each of the one or more different rule sets … are transmitted to the user” since the user labels in each iteration (e.g., in the first and second iterations, the user knows the count of attempted applications.). To be more specific, in each iteration, active learning recommends candidate rules (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) to the user and, based on the user’s selection, the evolution algorithm evolves differently. Thus, the count information is definitely transmitted to the user.

Furthermore, Krauss and Sun, in combination, still teach the recited limitation below since the user is prompted to a third candidate rule and some information about the rule sets and candidate rules are provided to the user as follows:

prompting a user to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein the count of attempted applications of each of the one or more different rule sets, information about degrees of success with respect to each of the one or more different rule sets, and recommended candidate rules are transmitted to the [tables 1-3; [Algorithms 1-2] “
    PNG
    media_image1.png
    2
    563
    media_image1.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; “i++” of Algorithm 1 and “Iter.” of tables 2-3 read on “the count of attempted applications of each of the one or more different rule sets … are transmitted to the user” since the user labels in each iteration. In addition, “Each time, the user just labels a small number of the most informative pairs selected via active learning” read on “recommended candidate rules are transmitted to the user” since active learning recommends candidate rules (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) to the user and, based on the user’s selection, the evolution algorithm evolves differently. Furthermore, “Each time, the user just labels a small number of the most informative pairs selected via active learning” also reads on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss teaches “prompting ... to select a third candidate rule based on the confidence score lower than a preconfigured threshold to replace the first candidate rule with the third candidate rule, wherein … information about degrees of success with respect to each of the one or more different rule sets … are transmitted to the user”.);

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126